DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Office Action is in response to Applicant’s Amendment filed 07/27/2022. Claims 1, 4, 8-9, 12, 16, and 20-21 have been amended, claim 3 and 15 have been cancelled and no claims have been added. Currently, claims 1-2, 4-14 and 16-23 are pending.

Response to Arguments
Applicant’s arguments, see pg. 8-13, filed 07/27/2022, with respect to the rejection(s) of claims 1-10 and 12-22 are rejected under 35 U.S.C. § 103 as being unpatentable over Ho et al. (US 2010/0148070) in view of Arnone et al. (US 2005/0156120), and claims 11 and 23 rejected under 35 U.S.C. § 103 as being unpatentable over Ho et al. (US 2010/0148070), Arnone et al. (US 2005/0156120) and further in view of Jarrahi et al. (US 2021/067635), have been fully considered and are persuasive, therefore, rejection of the claims have been withdrawn. 
Allowable Subject Matter
Claims 1-2, 4-14 and 16-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
	With regards to claim 1 and 12, the prior art of record does not teach or fairly suggest, a solid dosage component detection method for a solid dosage component detecting device and solid component detecting device, the solid dosage component detection method and detecting device, comprising: 
generating a transmitting electromagnetic wave with a terahertz frequency;
detecting a first received electromagnetic wave with a terahertz frequency penetrated through the solid dosage sample and a second received electromagnetic wave with the terahertz frequency reflected from the solid dosage sample;
comparing a plurality of signal characteristics differences between the transmitting electromagnetic wave emitted to the solid dosage sample and the first receiving electromagnetic wave and the second receiving electromagnetic wave detected from the solid dosage sample; and
 according to the plurality of signal characteristics differences, discriminating a polymorphism of a testing pharmaceutical of the solid dosage sample, calculating a concentration of the testing pharmaceutical in the solid dosage sample, and analyzing a coating layer thickness of the solid dosage sample and a porosity of the solid dosage sample. 
2.	The closest art of record teaches the following;
Arnone et al. (US 2005/0156120) teaches of detecting radiation reflected from and/or transmitted by a sample to obtain a spectra of the sample (Abstract). However, the reference does not disclose detecting a first received electromagnetic wave with a terahertz frequency penetrated through the solid dosage sample and a second received electromagnetic wave with the terahertz frequency reflected from the solid dosage sample. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUGH H MAUPIN whose telephone number is (571)270-1495. The examiner can normally be reached M-F 7:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUGH MAUPIN/           Primary Examiner, Art Unit 2884